Title: From George Washington to Pennsylvania Legislature, 9 December 1783
From: Washington, George
To: Pennsylvania Legislature


                        
                            Gentlemen
                             9 December 1783
                        
                        I am duly affected by the wellcome reception I have met with on my return to this City; & with
                            unusual pleasure accept your obliging congratulation.
                        But I feel myself particularly indebted to you Gentlemen, for that delicate sensibility, which hath spared my
                            feelings, and by suppressing your sentiments of my conduct, placed it in but too fair a point of light.
                        It is from a heart overflowing with gratitude for your past assistance & present politeness, that I
                            reciprocate all your benevolent wishes.
                        While my farewell blessing thus attends you, permit me to give this last public testimony of the great
                            respect & esteem with which I have the honor to be Gentlemen Your Most Obedt Hbl. Servt.

                    